                                             Case 2:19-cv-00118-JCM-NJK Document 17 Filed 04/17/19 Page 1 of 2


                                         1   TYSON & MENDES LLP
                                             THOMAS E. MCGRATH
                                         2   Nevada Bar No. 7086
                                             Email: tmcgrath@tysonmendes.com
                                         3   MARGARET E. SCHMIDT
                                             Nevada Bar No. 12489
                                         4   Email: mschmidt@tysonmendes.com
                                             3960 Howard Hughes Parkway, Suite 600
                                         5   Las Vegas, Nevada 89169
                                             Tel: (702) 724-2648
                                         6   Fax: (702) 938-1048
                                             Attorneys for Defendant
                                         7   Vista Grande Homeowner’s Association

                                         8                              UNITED STATES DISTRICT COURT

                                         9                                       DISTRICT OF NEVADA

                                        10   DITECH FINANCIAL LLC,                               Case No. 2:19-CV-00118-JCM-NJK

                                        11                                 Plaintiff,
                                                                                 STIPULATION AND ORDER FOR
3960 Howard Hughes Parkway, Suite 600




                                                                                 EXTENSION OF TIME FOR VISTA
                                        12   vs.                                 GRANDE HOMEOWNER’S
      Las Vegas, Nevada 89169




                                                                                 ASSOCIATION TO FILE A RESPONSIVE
                                        13   HAMPTON & HAMPTON COLLECTIONS       PLEADING TO DITECH FINANCIAL
                                             LLC; VISTA GRANDE HOMEOWNER’S       LLC fka GREEN TREE SERVICING
                                        14   ASSOCIATION; SATICOY BAY SERIES LLC LLC’S FIRST AMENDED COMPLAINT
                                             256 CAMINO VIEJO,                   [ECF No. 6]
                                        15
                                                                   Defendants.                   (First Request)
                                        16

                                        17          Defendant Vista Grande Homeowner’s Association (“Vista Grande”) and plaintiff Ditech

                                        18   Financial LLC, formerly known as Green Tree Servicing LLC (“Ditech”), by and through their

                                        19   undersigned counsels of record, hereby stipulate and agree that Vista Grande shall have up to and

                                        20   until April 26, 2019 to file a responsive pleading to Ditech’s First Amended Complaint [ECF No.

                                        21   6] filed on March 25, 2019, as follows:

                                        22          1.      Vista Grande was served with the First Amended Complaint on March 28, 2019.

                                        23          2.      The last day for Vista Grande to answer or otherwise respond to the First

                                        24   Amended Complaint is April 16, 2019.

                                        25          3.      Counsel for Vista Grande was recently retained and will need a brief extension of

                                        26   time to investigate the claims and prepare an appropriate response.

                                        27          4.      Therefore, subject to approval of the Court, the parties stipulate and agree that

                                        28   Vista Grande shall have up to and until April 26, 2019 to file a responsive pleading to Ditech’s

                                                                                             1
                                             Case 2:19-cv-00118-JCM-NJK Document 17 Filed 04/17/19 Page 2 of 2


                                         1   First Amended Complaint.

                                         2          5.      This is Vista Grande’s first request for an extension of time.

                                         3          6.      The parties respectfully submit that good cause exists for such extension and that

                                         4   this request is not brought for any improper purpose or for purposes of delay.

                                         5   DATED this 17th day of April, 2019.                  DATED this 17th day of April, 2019.

                                         6   WOLFE & WYMAN, LLP                                   TYSON & MENDES LLP

                                         7
                                             /s/Daniella A. Kolkoski                              /s/ Margaret E. Schmidt
                                         8   DANIELLE A. KOLKOSKI                                 THOMAS E. MCGRATH
                                             Nevada Bar No. 8506                                  Nevada Bar No. 7086
                                         9   6757 Spencer Street                                  MARGARET E. SCHMIDT
                                             Las Vegas, Nevada 89119                              Nevada Bar No. 12489
                                        10   Tel: (702) 476-0100                                  3960 Howard Hughes Parkway, Suite 600
                                             Attorneys for Plaintiff                              Las Vegas, Nevada 89169
                                        11   Ditech Financial LLC                                 Tel: (702) 724-2648
3960 Howard Hughes Parkway, Suite 600




                                                                                                  Attorneys for Defendant Vista Grande
                                        12                                                        Homeowner’s Association
      Las Vegas, Nevada 89169




                                        13

                                        14

                                        15                                                ORDER
                                        16          Based on the foregoing stipulation, and good cause appearing,
                                        17          IT IS HEREBY ORDERED that defendant Vista Grande Homeowner’s Association
                                        18   shall have up to and until April 26, 2019 to file a responsive pleading to plaintiff Ditech
                                        19   Financial LLC’s First Amended Complaint [ECF No. 6].
                                        20                                         IT IS SO ORDERED.
                                        21

                                        22

                                        23                                         UNITED STATES DISTRICT OR MAGISTRATE JUDGE
                                        24

                                        25                                                         April 18, 2019
                                                                                   DATED:
                                        26

                                        27

                                        28

                                                                                              2
